Exhibit 10.3

 



ORIGINAL ISSUE DISCOUNT PROMISSORY NOTE

 

$60,000 Issuance Date: February ___, 2019





In exchange for receipt of $50,000 (the “Loan”) the receipt of which is hereby
acknowledged and intending to be legally bound, Truli Technologies Inc. (the
“Company”) located at 344 Grove St #2 #4018 Jersey City, NJ 07302, hereby
unconditionally and irrevocably promises to pay to the order of ______________
with an address at ____________________________________ (the “Payee”), the sum
of $60,000 on or before the earlier of (i) the 90th day subsequent to the
Issuance Date of this OID Promissory Note (the “Note”), and (ii) the Company’s
receipt of a minimum of $1,000,000 as a result of the Company closing the sale
of any equity or debt securities of the Company (either a “Maturity Date”). At
the Company’s option, upon the Maturity Date the Company may convert all
principal and interest owed to the Payee pursuant to this Note into securities
of the Company identical to those offered and on the same terms as those offered
to the investors in the financing. At any time the Payee shall have the option
to use all principal and interest owed to the Payee pursuant to this Note as
consideration to purchase securities in any future Company financing. As
additional consideration for the Loan the Company hereby issues the Payee
warrants to purchase up to 6,000,000 shares of the Company’s common stock at a
purchase price of $0.02 per share in the form attached as Exhibit A.

 

Interest shall accrue on the outstanding principal balance of this Note on the
basis of a 360-day year from the date hereof until paid in full at the rate of
five percent (5%) per annum, and shall be due and payable upon the earlier of
the Maturity Date, the prepayment date, if any, or upon an Event of Default as
provided below. This Note may be prepaid, at the option of the Company, without
premium or penalty, in whole or in part at any time or from time to time prior
to the Maturity Date.

 

For purposes of this Note, an “Event of Default” shall occur if the Company
shall: (i) fail to pay the entire principal amount of this Note when due and
payable, (ii) admit in writing its inability to pay any of its monetary
obligations under this Note, (iii) make a general assignment of its assets for
the benefit of creditors, (iv) allow any proceeding to be instituted by or
against it seeking relief from or by creditors, including, without limitation,
any bankruptcy proceedings, or (v) fail to pay any other indebtedness when due,
excluding related party indebtedness provided, however, if any action is brought
to collect on any related party indebtedness it shall constitute an Event of
Default.

 

In the event that an Event of Default has occurred, the Payee or any other
holder of this Note may, by notice to the Company, declare this entire Note to
be forthwith immediately due and payable, without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived by the
Company. In the event that an Event of Default consisting of a voluntary or
involuntary bankruptcy filing has occurred, then this entire Note shall
automatically become due and payable without any notice or other action by
Payee.

 

The nonexercise or delay by the Payee or any other holder of this Note of any of
its rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance. No waiver of any right shall be
effective unless in writing signed by the Payee, and no waiver on one or more
occasions shall be conclusive as a bar to or waiver of any right on any other
occasion.

 

Upon the failure to pay this Note when due, if the Payee, or any other holder,
retains an attorney, the Payee or any other holder of this Note shall, recover
from the Company all reasonable costs of collection, including, without
limitation, attorneys’ fees. In the event suit is brought, the prevailing party
shall be entitled to recover reasonable attorney’s fees and costs.

1 

 



 

All notices and other communications must be in writing to the address of the
party set forth in the first paragraph hereof and shall be deemed to have been
received when delivered personally (which shall include via an overnight courier
service) or emailed. The parties may designate by notice to each other any new
address for the purpose of this Note.

 

Company hereby forever waives presentment, demand, presentment for payment,
protest, notice of protest, and notice of dishonor of this Note and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note.

 

This Note shall be binding upon the successors and assigns of the Company, and
shall be binding upon, and inure to the benefit of, the successors and assigns
of the Payee.

 

This Note shall be governed as to validity, interpretation, construction, effect
and in all other respects by the internal laws of the State of New York without
regard to the conflict of laws principles thereof. The parties hereby
irrevocably submit to the exclusive jurisdiction of the state and federal courts
located in New York County, New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waive, and agree not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law.

 

In no event shall the rate of interest charged under this Note exceed the rate
that may legally be charged to the Company for obligations of this nature under
the laws of the State of New York, and any interest that may be paid in excess
of the legal limit shall, at the option of the Payee, be refunded to the Company
or shall be applied towards payment of the principal obligation under this Note.

 

[Signature Page Follows]

 

2 

 

 



IN WITNESS WHEREOF, the undersigned Company has executed this Note as of
February __, 2019.

 

  Truli Technologies Inc.       By:   

Name:

Its:

Miles Jennings
CEO









3 

 

 



Exhibit A

Warrant

 

 

4

